DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2019/0101419 to Rowen et al.
 	Fig. 7 of Rowen is reproduced for a reference.

    PNG
    media_image1.png
    467
    684
    media_image1.png
    Greyscale

 	Rowen disclose the following.
 	Claim 1. An apparatus for quantitatively measuring strain in an optical fiber 222 (see ¶0060), comprising: a controller; an optical fiber; an optical source comprising an optical beam generator 204 (¶0062: the laser 204 may be a continuous wave light or a light pulse) and a pulse generator 206 (according to Applicant’s specification, ¶0019, the pulse generator may be an acousto-optical modulator), wherein the optical source is configured to receive instructions from the controller and generate a pulsed optical beam in response to those instructions (¶0079: “the characteristics of probe laser 204 are to be selected in accordance with the characteristic or quantity to be detected and the type of scattering to be detected by detector 210”), wherein the pulsed optical beam is directed into the optical fiber to generate a reflected beam from scattering centers within the optical fiber; and a detector 210 configured to record a plurality of frames of data generated by the reflected beam (see ¶0062: “Probe laser 204 generates a prove light which travels along optical fiber 222 and which produces back-scattered light signals which are eventually received by detector 210”), wherein the controller 212 is configured to track an evolution of a speckle pattern carried by the reflected beam from the plurality of frames of data and calculate a strain induced in a section of the optical fiber from the evolution of the speckle pattern (see ¶0010-0012 and ¶0060: “… a disturbance represents a change in the analyzed scatter pattern in a processor and can be caused by… a change in other physical phenomena…can affect a scatter pattern”).
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883